IN THE
                         TENTH COURT OF APPEALS

                                No. 10-21-00227-CR

            THE STATE OF TEXAS EX REL. BARRY JOHNSON


                               Original Proceeding

                          From the 54th District Court
                           McLennan County, Texas
                          Trial Court No. 2021-1100-C2


                          MEMORANDUM OPINION


      The State’s “Application for Writ of Mandamus and Prohibition” is denied. The

State’s “Motion to Adopt Exhibits Attached to Real Party in Interest’s Response” and its

request for an emergency temporary stay of proceedings in the trial of the underlying

cause are dismissed as moot.


                                               MATT JOHNSON
                                               Justice

Before Chief Justice Gray,
       Justice Johnson, and
       Justice Smith
Petition denied
Opinion delivered and filed September 10, 2021
Do not publish
[OT06]